PHILLIPS, Chief Judge
(dissenting).
In the adult medical history, signed by the insured, the following questions- and answers appear:
they are in substance. The word “none” is a demonstrative pronoun meaning “not any.” 1 It seems to me that when the insured answered “none,” under the heading
8.
14.
15.
(c) Have you been advised to have or do Yes you contemplate a surgical operation?
Yes or no
To explain your answer to any question herein, give details in this space or in a separate letter. Tonsillectomy 1913
Appendectomy 1918
Have you consulted a physician or have you been under medical care in the past 10 years ?
Yes or no
If so, give details below:



It seems obvious to me that the answer to question 14 -shows .that the insured, in his answer to question-8(c), referred to past operations..
With respéct' t-o question 15, the answers are incomplete in form, but I do not think
“Disease or Injury,” he, in effect, told the-Insurance Company that he had not consulted a physician in -the past -ten years, either for disease -or injury. If this be-true, then, under controlling Colorado law,, •the answer -being, false, the beneficiary was not entitled to recover.

 Webster’s New International Dictionary, 2d Ed., p. 1662; Bayha v. Public Utility Dist. No. 1, 2; Wash.2d 85, 97 P.2d 614, 619.